Case 1:17-cr-00101-LEK Document 418 Filed 01/22/19 Page 1 of 2       PageID #: 3715




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20 Floor
                         th



   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF AMERICA,              CR. NO. 17-00101 JEK

         Plaintiff,                       SEVENTH MOTION FOR ORDER
                                          TO SHOW CAUSE AND
         v.                               REQUEST FOR EXPEDITED
                                          HEARING; DECLARATION OF
                                          COUNSEL; EXHIBIT “A;”
   ANTHONY T. WILLIAMS,                   CERTIFICATE OF SERVICE

         Defendant.


              SEVENTH MOTION FOR ORDER TO SHOW CAUSE
                 AND REQUEST FOR EXPEDITED HEARING

   Comes now, the Defendant Anthony T. Williams, by and through his

   standby counsel, Lars Robert Isaacson, Esq., and hereby moves this court to

   enter an Order to Show Cause against the United States of America and to

   grant various requests for relief as detailed in the attached Exhibit “A” and

   Declaration of Counsel.
Case 1:17-cr-00101-LEK Document 418 Filed 01/22/19 Page 2 of 2   PageID #: 3716




      Dated: January 22, 2019



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
